Exhibit 10.1

 

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
September 2, 2009 (this “Agreement”), and effective as of August 31, 2009 (the
“Effective Date”) is entered into among Goldleaf Financial Solutions, Inc., a
Tennessee corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement, dated as of
November 30, 2006, as amended by (i) that certain First Amendment to Second
Amended and Restated Credit Agreement and Consent dated as of January 17, 2008,
(ii) that certain Second Amendment to Second Amended and Restated Credit
Agreement dated as of December 24, 2008, (iii) that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of February 18, 2009 and
(iv) that certain Fourth Amendment to Second Amended and Restated Credit
Agreement, Consent and Waiver dated as of August 14, 2009 (as so amended, and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), pursuant to which the Lenders extended certain
financial accommodations to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as of the Effective Date subject to the terms and conditions set forth below;
and

 

WHEREAS, the Lenders are willing to do so subject to the terms and conditions
specified in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Reaffirmation.  Each of the Loan
Parties acknowledges and reaffirms (a) that it is bound by all of the terms of
the Credit Agreement and the Loan Documents to which it is a party and (b) that
it is responsible for the observance and full performance of all Obligations,
including without limitation, the repayment of the Loans and reimbursement of
any drawings on a Letter of Credit.  Furthermore, the Loan Parties acknowledge
and confirm (i) that the Administrative Agent and the Lenders have performed
fully all of their respective obligations under the Credit Agreement and the
other Loan Documents and (ii) by entering into this Agreement, the Lenders do
not waive or release any term or condition of the Credit Agreement or any of the
other Loan Documents or any of their rights or remedies under such Loan
Documents or applicable law or any of the obligations of the Loan Parties
thereunder.

 

2.                                       Amendment.  As of the Effective Date,
the definition of “Applicable Rate” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

 

‘APPLICABLE RATE’ means, from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio (the “Applicable Financial Covenant”)

 

--------------------------------------------------------------------------------


 

as set forth in the most recent Compliance Certificate received by
Administrative Agent pursuant to Section 6.2(b):

 

Pricing Level

 

Funded Debt to EBITDA
Ratio

 

LIBOR Margin

 

Base Rate Margin

 

Commitment Fee

 

I

 

> 3.50 to 1.0

 

3.00

%

0.50

%

0.625

%

II

 

> 3.00 to 1.0 but < 3.50 to 1.0

 

2.75

%

0.25

%

0.50

%

III

 

> 2.50 to 1.0 but < 3.00 to 1.0

 

2.50

%

0.00

%

0.50

%

IV

 

> 1.50 to 1.0 but < 2.50 to 1.0

 

2.00

%

0.00

%

0.35

%

V

 

< 1.50 to 1.0

 

1.375

%

0.00

%

0.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Applicable Financial Covenant shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.2(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level I shall apply commencing on the 5th Business Day following the
date such Compliance Certificate was required to have been delivered. 
Commencing upon the 5th Business Day following receipt of such delinquent
Compliance Certificate, the Applicable Rate shall be adjusted to the appropriate
Pricing Level.

 

3.                                       Condition Precedent.  This Agreement
shall be effective as of the Effective Date upon receipt by the Administrative
Agent of counterparts of this Agreement, duly executed by the Borrower, the
Guarantors, each Lender and the Administrative Agent.

 

4.                                       Guarantor Acknowledgement.

 

(a)                                  Each of the Guarantors hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Agreement.  Each of the Guarantors hereby confirms that the Subsidiary Guaranty,
as applicable, to which it is a party or otherwise bound will continue to
guarantee, as the case may be, to the fullest extent possible in accordance with
such Guarantee the payment and performance of all “Guarantied Obligations” under
each of the Guarantees, as the case may be (in each case as such terms are
defined in the applicable Guarantee), including without limitation the payment
and performance of all such “Obligations” under each of the Guarantees, as the
case may be, in respect of the Obligations of the Borrower now or hereafter
existing under or in respect of the Credit Agreement and the Notes defined
therein.

 

(b)                                 Each of the Guarantors acknowledges and
agrees that any of the Guarantees to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement.  Each of the Guarantors
represents and warrants that all representations and warranties contained in the
Credit Agreement, this Agreement and the Guarantee to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the date hereof to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true, correct and complete in all
material respects on and as of such earlier date.

 

2

--------------------------------------------------------------------------------


 

5.                                       Release.  As a material part of the
consideration for the Administrative Agent, the L/C Issuer and the Lenders
entering into this Agreement, the Loan Parties agree as follows (the “Release
Provision”):

 

(a)                                  By their signatures below, the Borrower and
the other Loan Parties hereby agree that the Administrative Agent, the L/C
Issuer and each of the Lenders, and each of their respective Affiliates,
officers, directors, agents and employees, and their respective successors and
assigns (hereinafter all of the above collectively referred to as the “Bank
Group”), are irrevocably and unconditionally released, discharged and acquitted
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.

 

(b)                                 Each Loan Party hereby acknowledges,
represents and warrants to the Bank Group that:

 

(i)                                     such Loan Party has read and understands
the effect of the Release Provision.  Such Loan Party has had the assistance of
independent counsel of its own choice, or has had the opportunity to retain such
independent counsel, in reviewing, discussing, and considering all the terms of
the Release Provision; and if counsel was retained, counsel for such Loan Party
has read and considered the Release Provision and advised such Loan Party with
respect to the same.  Before execution of this Agreement, such Loan Party has
had adequate opportunity to make whatever investigation or inquiry it may deem
necessary or desirable in connection with the subject matter of the Release
Provision.

 

(ii)                                  such Loan Party is not acting in reliance
on any representation, understanding, or agreement not expressly set forth
herein.  Such Loan Party acknowledges that the Bank Group has not made any
representation with respect to the Release Provision except as expressly set
forth herein.

 

(iii)                               such Loan Party has executed this Agreement
and the Release Provision thereof as its free and voluntary act, without any
duress, coercion, or undue influence exerted by or on behalf of any person.

 

(iv)                              such Loan Party is the sole owner of the
claims released by the Release Provision, and such Loan Party has not heretofore
conveyed or assigned any interest in any such claims to any other Person.

 

(c)                                  Such Loan Party understands that the
Release Provision was a material consideration in the agreement of the
Administrative Agent, the L/C Issuer and the Lenders to enter into this
Agreement.

 

6.                                       Representations and Warranties.

 

(a)                                  The Borrower and each Guarantor hereby
represent and warrant to and in favor of the Lenders as follows:

 

3

--------------------------------------------------------------------------------


 

(i)                                     the Borrower and each Guarantor has the
corporate power and authority (1) to enter into this Agreement and (2) to do all
acts and things as are required or contemplated hereunder to be done, observed
and performed by it;

 

(ii)                                  this Agreement has been duly authorized,
validly executed and delivered by one or more Responsible Officers of the
Borrower and each Guarantor, and constitutes the legal, valid and binding
obligations of the Borrower and each Guarantor, enforceable against the Borrower
and each Guarantor in accordance with its terms, subject, as to enforcement of
remedies, to the following qualifications:  (1) an order of specific performance
and an injunction are discretionary remedies and, in particular, may not be
available where damages are considered an adequate remedy at law and
(2) enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws affecting enforcement of
creditors’ rights generally (insofar as any such law relates to the bankruptcy,
insolvency or similar event of the Borrower); and

 

(iii)                               the execution and delivery of this Agreement
does not and will not require the consent or approval of any regulatory
authority or governmental authority or agency having jurisdiction over the
Borrower or any Guarantor which has not already been obtained, nor be in
contravention of or in conflict with the articles of incorporation or by-laws of
the Borrower or any Guarantor, or any provision of any statute, judgment, order,
indenture, instrument, agreement, or undertaking, to which the Borrower or any
Guarantor is party or by which the Borrower’s or any Guarantor’s assets or
properties are bound.

 

(b)                                 The Borrower hereby represents and warrants
to and in favor of the Lenders as follows:

 

(i)                                     each representation and warranty set
forth in Article 5 of the Credit Agreement, as amended hereby, is hereby
restated and affirmed as true and correct in all material respects as of the
date hereof, except to the extent (1) previously fulfilled in accordance with
the terms of the Credit Agreement, (2) the Borrower has provided the Lenders
updates to information provided to the Lenders in accordance with the terms of
such representations and warranties or (3) relating specifically to the Closing
Date or otherwise inapplicable; and

 

(ii)                                  no Default exists both before and after
giving effect to this Agreement and there has been no Material Adverse Effect
both before and after giving effect to this Agreement.

 

7.                                       Miscellaneous.

 

(a)                                  Except as expressly set forth herein, the
Credit Agreement shall remain unchanged and in full force and effect and shall
constitute the legal, valid, binding and enforceable obligation of the Borrower
to the Lenders, and the Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement, as amended
hereby.  The terms of this Agreement are not intended to and do not serve as a
novation as to the Credit Agreement or any Note or the indebtedness evidenced
thereby.  The parties hereto expressly do not intend to extinguish any debt or
security interest created pursuant to the Credit

 

4

--------------------------------------------------------------------------------


 

Agreement or any document executed in connection therewith.  Instead it is the
express intention to affirm the Credit Agreement and the security created
thereby.

 

(b)                                 This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which, when so executed and delivered, shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument.

 

(c)                                  This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

 

(d)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS.

 

[remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:

GOLDLEAF FINANCIAL SOLUTIONS, INC.,

 

as Borrower

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

GUARANTORS:

GOLDLEAF TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

TOWNE SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

FORSEON CORPORATION

 

 

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

GOLDLEAF LEASING, LLC

 

 

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

GOLDLEAF INSURANCE, LLC

 

 

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

GOLDLEAF FINANCIAL SOLUTIONS, INC.

FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as Lender and L/C Issuer

 

 

 

 

By:

/s/ Ethan S. Grossman

 

Name:

Ethan S. Grossman

 

Title:

AVP

 

 

 

 

THE PEOPLES BANK,

 

as Lender

 

 

 

 

By:

/s/ Paul Rice

 

Name:

Paul Rice

 

Title:

FVP/Commercial Lender

 

 

 

 

WACHOVIA BANK, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Elaine Eaton

 

Name:

Elaine Eaton

 

Title:

Senior Vice President

 

GOLDLEAF FINANCIAL SOLUTIONS, INC.

FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By

/s/ Rosanne Parsill

 

Name:

Rosanne Parsill

 

Title:

Assistant Vice President

 

GOLDLEAF FINANCIAL SOLUTIONS, INC.

FIFTH AMENDMENT

 

--------------------------------------------------------------------------------